BRYSON, Circuit Judge.

ORDER

The parties move jointly (1) to remand to the United States District Court for the District of Massachusetts, due to settlement, to allow the district court to act on their joint Fed.R.Civ.P. 60(b) motion and (2) for an extension of time for Freedom Wireless, Inc. to file its principal brief.
The parties further request that this court’s order allow them to reinstate their appeals without payment of a further appeal fee should the district court either deny the Rule 60(b) motion or fail to act upon it within 80 days. We deem the better course is to allow the parties to file a motion to reinstate if these circumstances arise.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to remand is granted.
(2) The motion for an extension of time is moot.
(3) Each side shall bear its own costs.